DETAILED ACTION
Claims 1 through 19 originally filed 11 September 2019. By amendment received 16 June 2021; claims 1, 3, 4, 6, and 7 are amended, claim 2 is cancelled, and claims 20 through 22 are added. By amendment received 4 March 2022; claims 1, 6, and 7 are amended, claims 9, 12, 20, and 22 are cancelled, and claims 23 through 26 are added. Claims 1, 3 through 8, 10, 11, 13 through 19, 21, and 23 through 26 are addressed by this action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fogarty on 20 May 2022.

The application has been amended as follows: 
Claim 25 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 through 8, 10, 11, 13 through 19, 21, 23, 24, and 26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a particular laser device capable of emitting in multiple transverse modes that is formed in a mesa shape with the active layer within the mesa shape. Particularly, the mesa has two portions with one portion having a face that generally faces upward from the substrate and the other portion having a face that generally faces downward to the substrate. These faces are covered with a dielectric layer. The laser additionally includes a current injection aperture within one of the portions of the mesa and some mechanism by which the position of the maximum intensity of the guided light is shifted toward the substrate.
Scifres et al. (Scifres, US Patent 4,803,691) is notable for teaching a broad area laser device in which lateral reinjection is avoided through particularly angled sidewalls. However, the mesa structure of Scifres is notably different from the claimed mesa structure. Particularly, Scifres narrows the mesa through the use of an implantation process that is similar to the resultant mesa shape claimed. However, this process prevents an arrangement in which the sidewalls of the mesa are covered by a dielectric layer as claimed. Further, it is not clear that one of ordinary skill in the art would have found it obvious to replace the implantation region of Scifres with a dielectric layer in a manner that reads on the claimed invention due to the fundamentally different optics realized by these different insulation formats.
Shigihara (US Pub. 2001/0009558) is notable for teaching the shifting of the maximum intensity of light within a laser toward the substrate. However, Shigihara provides no teachings that would suggest the claimed details regarding the mesa construction.
Tanaka et al. (Tanaka, US Patent 5,974,069) is notable for generally teaching the use of a current aperture within a laser device. However, Tanaka provides no teachings that would suggest the claimed details regarding the mesa construction.
Cohen (US Patent 5,615,224) is notable for teaching the use of a dielectric layer in insulating the sidewalls of a mesa structure. However, the mesa structure of Cohen is of a different form than either the claimed mesa structure or the mesa structure of Scifres and it is unclear how one of ordinary skill in the art could modify the device of Scifres to arrive at the claimed mesa structure based only on the teachings of Cohen.
Sugou et al. (Sugou, EP Pub. 0 208 209) is notable for teaching a laser device having a mesa in the shape of an hourglass that is covered by thin layers. However, the layers covering the mesa structure are not dielectric layers and the active layer of Sugou is formed above the waist such that the maximum intensity of the guided wave would necessarily appear in a location directly contradicted by the claims. Further, the laser device of Sugou does not appear to produce transverse modes as required. Due to the lack of transverse mode production in Sugou, it is not clear that the teachings of Sugou regarding mesa formation are relevant to a broad area laser such as Scifres.
Naka et al. (Naka, US Patent 4,779,281) is notable for teaching a laser device having a mesa shape in the shape of an hourglass with the active region positioned below the waist of the mesa. However, the mesa of Naka is not covered with a dielectric layer. Further, the laser device of Naka does not appear to produce transverse modes as required. Due to the lack of transverse mode production in Naka, it is not clear that the teachings of Naka regarding mesa formation are relevant to a broad area laser such as Scifres.
Johnston et al. (Johnston, US Patent 4,888,624) is notable for teaching a laser device having a mesa shape in the shape of an hourglass with dielectric layers covering the sidewalls. However, the active region of Johnston is not positioned such that the maximum intensity of the guided wave is in the claimed location. Further, the laser device of Johnston does not appear to produce transverse modes as required. Due to the lack of transverse mode production in Johnston, it is not clear that the teachings of Johnston regarding mesa formation are relevant to a broad area laser such as Scifres.
Mori et al. (Mori, US Patent 5,585,309) is notable for teaching a laser device having a mesa shape in the shape of an hourglass with the active region positioned below the waist of the mesa and a current narrowing layer above the active layer. However, the mesa of Mori is not covered with a dielectric layer. Further, the laser device of Mori does not appear to produce transverse modes as required. Due to the lack of transverse mode production in Mori, it is not clear that the teachings of Mori regarding mesa formation are relevant to a broad area laser such as Scifres.
The prior art shows several mesa structures that are similar to the claimed structure. However, Scifres is the only example of a mesa structure similar to the claimed mesa structure used in a device capable of emitting multiple transverse modes as claimed. Due to the particular requirements of the mesa of Scifres there is no indication that one of ordinary skill in the art would have found it obvious to modify the mesa of Scifres in a manner that arrives at the claimed invention. As such, claim 1 is allowed.

Claims 3 through 8, 10, 11, 13 through 19, 21, 23, 24, and 26 each depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828